DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and remarks filed on 07/11/2022 have been fully considered.
Claims 21-26 are pending for examination. Claims 1-20 are cancelled.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Henderson et al. (USPN 3,910,701 – applicant cited), and further in view of Kiguchi et al. (USPGPUB 2006/0025659 – applicant cited). In regard to claim 1, Henderson discloses a multi-stream emitter (Figs. 2-3 and 5-6 and associated descriptions) for a noninvasive, physiological device configured to transmit optical radiation in a tissue site (It is noted that the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02), said emitter comprising: a support structure (element 118 or 126, Fig. 6; and associated descriptions); a top-emitting diode positioned on a first surface of the support structure (element 116 or 117, Fig. 6 and associated descriptions), said top-emitting diode configured to transmit first optical radiation towards a test target (Fig. 6 and associated descriptions; LED of at least one of the wavelengths, Col 6 lines 18-41); and a side-emitting diode positioned on a second surface of the support structure (element 117 or 116, Fig. 6 and associated descriptions), said side-emitting diode configured to transmit second optical radiation towards the tissue site of the test target (LED with the other wavelengths, Col 6 lines 18-41), wherein the second surface is perpendicular to the first surface (the angle between the surface holding element 116 and the surface holding element 117, Fig. 6 and associated descriptions).
Henderson does not specifically disclose the test object is a tissue site of the patient.
Kiguchi teaches a noninvasive, physiological device configured to transmit optical radiation in a tissue site using transmission and refection optical signals from the tissue site of the patient to obtain information of substances in vivo (title, Figs. 1-3 and associated descriptions).
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the emitter (Henderson) to incorporate directing the emitted radiations to a tissue site of the patient and associated elements/ functions as taught by Kiguchi, since one ordinary would have recognized that both devices are utilized to collect optical transmission and/or reflection information of a test object and optical information in vivo optical measurements commonly utilized to obtain more information of the tissue site of a patient (see Kiguchi). The rationale would have to obtain more optical information from in vivo measurements.
In regard to claim 23, Henderson as modified by Kiguchi discloses the emitters comprises different types of light sources for emitting different wavelengths (LED, Col 6 lines 18-41 of Henderson; a super luminescent light emitting diode, [0039] and a laser diode, [0029-0031] of Kiguchi) but does not specifically disclose the side-emitting diode is larger than the top-emitting diode. However, one of ordinary skill in the art would have recognized that LEDs, super luminescent light emitting diodes and laser diodes are suitable to emit different wavelengths for measuring (see Henderson and Kiguchi) and different types of light source made by the same or different manufacturers have different dimensions/ sizes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to try different types of light sources or different combinations of light sources suitable for emitting the specific/ required wavelengths through investigations/ experiments in order to find the optimal type(s) or combination(s) for the device. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007).  
In regard to claim 24, Henderson as modified by Kiguchi discloses the side-emitting diode comprises a super luminescent light emitting diode ([0039] of Kiguchi).
In regard to claim 25, Henderson as modified by Kiguchi discloses the second diode comprises a laser diode ([0029-0031] of Kiguchi).
In regard to claim 26, Henderson as modified by Kiguchi discloses the first infrared optical radiation is transmitted at a wavelength of 900 to approximately 1350 nm (Col 6 lines 18-41 of Henderson; [0029] of Kiguchi).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Henderson and Kiguchi as applied to claims 21 and 23-26 above, in view of Pfeiffer et al. (USPGPUB 2002/0099279 – applicant cited) and further in view of Simonsen et al. (USPN 5,551,422 – applicant cited). In regard to claim 22, Henderson as modified by Kiguchi discloses all the claimed limitations except the second infrared optical radiation is transmitted at a power between 40 mW to 100 mW.
Pfeiffer teaches an optical device comprises at least one laser diode (Fig. 2 and [0023-0024]) for emitting infrared radiation at a power between 40 mW to 100 mW ([0023-0024]).
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the emitter (Henderson as modified by Kiguchi) to incorporate emitting the infrared radiation at a power between 40 mW to 100 mW as taught by Pfeiffer, since both devices are tissue examination systems and one of ordinary skill in the art would have recognized that for safe reasons, the power of the infrared light source should be operated in a suitable ranges according to the wavelengths (see [0023-0024] of Pfeiffer). The rationale would have been to prevent damage to the user(s)/ operator(s). 
Henderson as modified by Kiguchi and Pfeiffer does not specifically disclose the second infrared optical radiation is transmitted at a wavelength between 1600 nm to 1800 nm.
Simonsen teaches a glucose monitoring device (Figs. 1-23 and associated descriptions) comprises a diode (LED or laser diode 68, Fig. 20 and associated descriptions); is configured to emit an infrared optical radiation at wavelengths of 1600 to 1800 nm (Fig. 2 and associated descriptions; Col 5 lines 12-29) for glucose detection in the tissue (Figs. 13 and 17 and associated descriptions).
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the emitter (Henderson as modified by Kiguchi and Pfeiffer) to incorporate the use of wavelengths of 1600 to 1800 nm as taught by Simonsen, since both devices are analyte monitoring systems and one ordinary skill in the art would have recognized that the wavelength range contains glucose information of the tissue (see Simonsen). The rationale would have been to obtain more glucose/ analyte information of the tissue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 15-17, and 32-34 of U.S. Patent No. 8,515,509. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7-8, 15-17, and 32-34 of ‘509 anticipate claims 21-22 and 24-26 of present application.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,591,975. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of ‘975 anticipate claims 21-26 of present application.

Response to Arguments
Applicant’s arguments, see page 4 of Remarks, filed on 07/11/2022, with respect to claims 22 and 26 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 22 and 26 has been withdrawn. 
Applicant’s arguments, page 4 of Remarks, filed on 07/11/2022, with respect to claim 21 have been fully considered and are persuasive.  The 35 USC 102(e) rejection of claim 21 has been withdrawn. 
In regard to the double patenting rejections, applicant does not provide detail arguments and requests that the rejection be held in abeyance. Thus, the rejections are maintained for the reasons of record.
Applicant's arguments filed on 07/11/2022 have been fully considered but they are not persuasive. In regard to the 35 USC 103(a) rejection, applicant alleged that the cited arts does not teach or suggest the amended features. In response, the combination of cited arts disclose the amend features (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791